Title: To George Washington from William Herbert, 10 October 1797
From: Herbert, William
To: Washington, George



Dear Sir—
Alexandria 10th October 1797

In Answer to your favor of this date, I Have to Inform you, that the Notes of the Bank of Columbia are Received as payments here, with equal Currency to our Own.
As to the Stability of our Bank, I feel no Difficulty in giving you as my decided opinion, that it is perfectly Safe, this Arises, from the Mode of doing Business, which Requires an Approved Endorser on every Note that is Discounted. Since the first Establishment of it, to this period, there has not been one Dollar of a bad Debt Made. Several failures have taken place in that time, & in every Instance, the debt due to the Bank was first Secured, on the principle that the Innocent Endorser, Who lent his Name merely to Serve his Friend, without any prospect of Reward, Should not Suffer—and so Sensible are All other Creditors of the Justice of this principle, that I never have heard it Objected to, on the Contrary, it has Obtained the Sanction of an Established Custom. When

Mr La Fayette & his Friend Call, things shall be Accommodated to their Satisfaction—I am Very Respectfully Dear Sir your most obedt Hble Servt

Wm Herbert

